--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT
DOCUMENT SPA-02132013

     This Securities Purchase Agreement (this “Agreement”) is dated as of
February 13, 2013, between Lithium Exploration Group, Inc., a Nevada corporation
(the “Company”) and JMJ Financial (the “Purchaser”) (referred to collectively
herein as the “Parties”).

     WHEREAS, the Company desires to sell and Purchaser desires to purchase a
Convertible Promissory Note due, subject to the terms therein, three (3) years
from its effective date of issuance, issued by the Company to the Purchaser, in
the form of Exhibit A attached hereto (the “Note”) and a Warrant to purchase
540,540 shares of the Company’s common stock for a period of five (5) years from
the date hereof, issued by the Company to the Purchaser, in the form of Exhibit
B attached hereto (the “Warrant,” and together with the Note, the “Securities”)
as set forth below;

     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Purchaser agree as follows:

ARTICLE I PURCHASE AND SALE

     1.1 Purchase and Sale. Upon the terms and subject to the conditions set
forth herein, the Company agrees to sell, and the Purchaser agrees to purchase
the Note, in an aggregate principal amount of $1,110,000, and a Warrant to
purchase 540,540 shares of Company common stock with an aggregate exercise price
of $100,000. The Purchaser shall deliver to the Company, via wire transfer,
immediately available funds in the amount of US $100,000 (the “Purchase Price”)
and the Company shall deliver to the Purchaser the Note and the Warrant, and the
Company and the Purchaser shall deliver any other documents or agreements
related to this transaction, including, but not limited to, Representations and
Warranties Agreement Document RW-02132013 and Additional Default Provisions
Document D-02132013.

     1.2 Effective Date. This Agreement will become effective only upon
occurrence of the two following events: execution of this Agreement, the Note,
and the Warrant by both the Company and the Purchaser, and delivery of the first
payment of the Purchase Price by the Purchaser to the Company.

     1.3 Additional Payments. The Note allows the Purchaser to pay up to
$900,000 of additional consideration to the Company in such amounts and at such
dates as the Purchaser and the Company may mutually agree (each, an “Additional
Payment”). Within three (3) days after Purchaser makes any Additional Payment to
the Company under the Note, the Company shall execute and deliver to the
Purchaser an additional warrant in the form of the Warrant issued hereunder with
an aggregate exercise amount equal to the dollar amount of the additional
payment made by the Purchaser, a per share Exercise Price equal to the closing
price of the Company’s common stock on the date of the payment by the Purchaser,
and the number of shares for which the warrant is exercisable equal to the
aggregate exercise amount for the additional warrant divided by the Exercise
Price per share, and any such Warrant will be immediately exercisable upon the
date of issuance of such Warrant. For example, if the price of the Company’s
common stock closes at $0.25 on the date the Purchaser makes an Additional
Payment of $100,000, the Company shall execute and deliver to the Purchaser a
Warrant exercisable to purchase 400,000 shares with an Exercise Price per share
of $0.25 and an aggregate exercise amount of $100,000.

ARTICLE II MISCELLANEOUS

     2.1 Successors and Assigns. This Agreement may not be assigned by the
Company. The Purchaser may assign any or all of its rights under this Agreement
and agreements related to this transaction. The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors and permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

     2.2 Reservation of Authorized Shares. As of the effective date of this
Agreement and for the remaining period during which the Note is outstanding and
the Warrant is exercisable for shares of the Company, the Company will reserve
from its authorized and unissued common stock a sufficient number of shares (at
least 20,000,000 common shares) to provide for the issuance of common stock upon
the full conversion of the Note and the full exercise of the Warrant. The
Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. The Company agrees that its issuance of
the Note and the Warrant constitutes full authority to its officers, agents and
transfer agents who are charged with the duty of executing and issuing shares to
execute and issue the necessary shares of common stock upon the conversion of
the Note and the exercise of the Warrant. No further approval or authority of
the stockholders or the Board of Directors of the Company will be required for
the issuance and sale of the Securities to be sold by the Company as
contemplated by the Agreement or for the issuance of the shares contemplated by
the Note or the shares contemplated by the Warrant.

1 

DOCUMENT SPA-02132013 

--------------------------------------------------------------------------------

     2.3 This Section 2.3 intentionally left blank.

     2.4 Rule 144 Tacking Back and Registration Rights. Whenever the Note or
Warrant or any other document related to this transaction provides that a
conversion amount, make-whole amount, penalty, fee, liquidated damage, or any
other amount or shares (a “Tack Back Amount”) tacks back to the original date of
the Note, Warrant, or document for purposes of Rule 144 or otherwise, in the
event that such Tack Back Amount was registered or carried registration rights,
then that Tack Back Amount shall have the same registration status or
registration rights as were in effect immediately prior to the event that gave
rise to such Tack Back Amount tacking back. For example, if the Purchaser
converts a portion of the Note and receives registered shares and the Purchaser
later rescinds that conversion, the conversion amount would be returned to the
principal balance of the Note and upon any future conversion of the Note the
amount converted would be convertible into shares registered on that
registration statement.

     2.5 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without regard to
the principles of conflict of laws thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.

     2.6 Delivery of Process by Purchaser to Company. In the event of any action
or proceeding by the Purchaser against the Company, and only by Purchaser
against the Company, service of copies of summons and/or complaint and/or any
other process which may be served in any such action or proceeding may be made
by Purchaser via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Company at its last known address or to its last known
attorney as set forth in its most recent SEC filing.

     2.7 Notices. Any notice required or permitted hereunder must be in writing
and either be personally served, sent by facsimile or email transmission, or
sent by overnight courier. Notices will be deemed effectively delivered at the
time of transmission if by facsimile or email, and if by overnight courier the
business day after such notice is deposited with the courier service for
delivery.

     2.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by email.

     2.9 Expenses. The Company and the Purchaser shall pay all of their own
costs and expenses incurred with respect to the negotiation, execution, delivery
and performance of this Agreement. In the event any attorney is employed by
either party to this Agreement with respect to legal or equitable action,
arbitration or other proceeding brought by such party for the enforcement of
this Agreement or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party in such proceeding will be entitled to recover from the
other party reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which the prevailing party may be entitled.

     2.10 No Public Announcement. Except as required by securities law, no
public announcement may be made regarding this Agreement, the Note, the Warrant,
or the Purchase Price without written permission by both the Company and the
Purchaser.

2 

DOCUMENT SPA-02132013 

--------------------------------------------------------------------------------

     2.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

     2.12 Previous Financings. HAGEN INVESTMENTS LTD., OR ITS TRANSFEREE, AS
LONG AS IT REMAINS A CREDITOR OF THE COMPANY UNDER ANY OF THE DEBENTURES ISSUED
BY THE COMPANY UNDER SECURITIES PURCHASE AGREEMENTS DATED JUNE 29, 2011, JULY
12, 2011, AND MARCH 28, 2012 (THE “HAGEN DEBENTURES”), SHALL REMAIN A CREDITOR
WHICH IS SENIOR TO THAT OF THE PURCHASER. UPON PAYMENT IN FULL OF THE HAGEN
DEBENTURES, THE PURCHASER SHALL BECOME SOLE SENIOR CREDITOR OF THE COMPANY. THE
COMPANY MAY NOT ISSUE ANY DEBT SECURITIES AT ANY TIME THE PURCHASER IS A
CREDITOR OF THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 13th day of February, 2013.

  COMPANY:         LITHIUM EXPLORATION GROUP, INC.               By:    
Alexander Walsh     President               PURCHASER:               JMJ
Financial / Its Principal

[Securities Purchase Agreement Signature Page]

3 

DOCUMENT SPA-02132013 

--------------------------------------------------------------------------------

CONVERTIBLE PROMISSORY NOTE
$1,110,000 PLUS INTEREST DUE & PAYABLE
DOCUMENT A-02132013

THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

Issue Date: February 13, 2013

FOR VALUE RECEIVED, Lithium Exploration Group, Inc. as Obligor ("Borrower,” or
“Obligor”), hereby promises to pay to the Lender (“Lender” or “Holder”), as
defined below on the signature page, the Principal Sum, as defined below, along
with the Interest Rate, as defined below, according to the terms herein.

The "Lender" shall be: JMJ Financial / Its Principal, or Its Assignees

The "Principal Sum" shall be:

$1,110,000 (one million one hundred ten thousand US Dollars) Subject to the
following: accrued, unpaid interest shall be added to the Principal Sum. The
Principal Sum shall be prorated based on the Consideration actually funded by
Lender as set forth in the attached funding schedule and taking into account a
10% original issue discount.

The “Consideration” shall be:

$1,000,000 (one million US dollars) in the form of cash payment by wire or check
as set forth in the attached funding schedule.

The "Interest Rate" shall be:

5% (five percent) one time interest charge on the Principal Sum. No interest or
principal payments are required until the Maturity Date, but both principal and
interest may be included in conversion prior to maturity date.

The "Conversion Price" shall be the following price:

As applied to the Conversion Formula set forth in section 2.2, the lesser of
$0.25 or 70% (seventy percent) of the lowest trade price in the 20 trading days
previous to the conversion, subject to adjustment as provided in section 2.3

The "Maturity Date" is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable, and that date shall be:

February 13, 2016.

The “Prepayment Terms” shall be:

The aggregate balance attributable to each payment of Consideration may be
prepaid, after providing the Lender 20 trading days’ advance written notice, at
any time after one year from the time of such payment of Consideration in the
amount of 125% of the outstanding Principal Sum, interest, OID, and any other
fees or damages.

DOCUMENT A-02132013

--------------------------------------------------------------------------------

ARTICLE 1 PAYMENT-RELATED PROVISIONS

     1.1 Principal Sum. The Principal Sum is up to $1,110,000 (one million one
hundred ten thousand) plus accrued and unpaid interest and any other fees. The
Consideration is up to $1,000,000 (one million) payable by wire (there exists a
$110,000 original issue discount (the “OID”)). The Lender shall pay $100,000 of
Consideration upon closing of this Note as the Purchase Price under the
Securities Purchase Agreement Document SPA-02132013 of even date herewith
between the Borrower and the Lender. As set forth in the attached Funding
Schedule, the Lender may pay up to an additional $900,000 of Consideration to
the Borrower in such amounts and times as both Borrower and Lender may mutually
agree. THE PRINCIPAL SUM DUE TO LENDER SHALL BE PRORATED BASED ON THE
CONSIDERATION ACTUALLY PAID BY LENDER (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE
DISCOUNT THAT IS PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY THE LENDER
PLUS THE INTEREST RATE PLUS ANY ADDITIONAL FEES) SUCH THAT THE BORROWER IS ONLY
REQUIRED TO REPAY THE AMOUNT FUNDED AND THE BORROWER IS NOT REQUIRED TO REPAY
ANY UNFUNDED PORTION OF THIS NOTE. Following the $100,000 payment of
Consideration at closing, the Principal Sum due to the Lender shall be $100,000
divided by 90% for the OID multiplied by 1.05% for the Interest Rate for an
aggregate balance of $116,667.

     1.2 Default. In the event of any Event of Default, as defined in Document
D-02132013 between the Borrower and the Holder, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Holder’s election, immediately due and payable in cash at the
Mandatory Default Amount. Commencing five (5) days after the occurrence of any
Event of Default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. In
connection with such acceleration described herein, the Holder need not provide,
and the Borrower hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the note until such time, if any, as
the Holder receives full payment pursuant to this Section 1.2. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon. The Mandatory Default Amount means the greater of
(i) the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 130% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon.

ARTICLE 2 CONVERSION RIGHTS

     The Holder will have the right to convert the Principal Sum (including OID,
interest, and other fees) under this Note into Shares of the Borrower's Common
Stock as set forth below.

DOCUMENT A-02132013

--------------------------------------------------------------------------------

     2.1 Conversion Rights and Cashless Exercise. The Holder will have the right
at its election from and after the Effective Date, and then at any time, to
convert all or part of the outstanding and unpaid Principal Sum and accrued
interest into shares of fully paid and nonassessable shares of common stock of
Lithium Exploration Group, Inc. (as such stock exists on the date of issuance of
this Note, or any shares of capital stock of Lithium Exploration Group, Inc.
into which such stock is hereafter changed or reclassified, the "Common Stock")
as per the Conversion Formula set forth in Section 2.2. Any such conversion
shall be cashless, and shall not require further payment from Holder. Unless
otherwise agreed in writing by both the Borrower and the Holder, at no time will
the Holder convert any amount of the Note into common stock that would result in
the Holder owning more than 4.99% of the common stock outstanding of Lithium
Exploration Group, Inc., as calculated in accordance with sections 13(d) and
13(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act’)
Shares from any such conversion will be delivered to Holder (in any name
directed by Holder) by 2:30pm EST within 3 (three) business days of conversion
notice delivery (see 3.1) by “DWAC/FAST” electronic transfer.

     2.2. Conversion Formula. The number of shares issued through conversion is
the conversion amount divided by the conversion price, as illustrated below. The
Holder and the Borrower shall maintain records showing the principal amount(s)
converted and the date of such conversion(s). If no objection is delivered from
Borrower to Holder regarding any variable or calculation of the conversion
notice within 24 (twenty-four) hours of delivery of the conversion notice, the
Borrower shall have been thereafter deemed to have irrevocably confirmed and
irrevocably ratified such Notice of Conversion and waive any objection thereto.
The Company acknowledges and agrees that, absent a duly delivered objection
notice as required above, the Holder shall materially rely on the confirmation
and ratification of the conversion price and, notwithstanding subsequent
information to the contrary that such computation was made in error, such deemed
conversion price shall thereafter be the conversion price for purposes of such
conversion.

     # Shares = Conversion Amount
                           Conversion Price

     2.3. DTC Chill, Loss of DWAC. In the event that there is a DTC chill in
place preventing the Company’s shareholders from depositing (either
electronically or by physical certificates, or otherwise) shares of the
Company’s common stock into the DTC System and/or the Company is not able to
electronically transfer shares by “DWAC/FAST” transfer, the Conversion Price
shall be adjusted as follows:

During DTC Deposit and DWAC Chills
The lesser of $0.25 or 55% (fifty-five percent) of the lowest trade price in the
20 trading days previous to the conversion.

During DWAC Chill
The lesser of $0.25 or 60% (sixty percent) of the lowest trade price in the 20
trading days previous to the conversion.

     2.4. This section 2.4 intentionally left blank.

DOCUMENT A-02132013

--------------------------------------------------------------------------------

     2.5 Reservation of Shares. As set forth in Section 2.2 of document
SPA-02132013, as of the issuance date of this Note and for the remaining period
during which the conversion right exists, the Borrower will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of Common Stock upon the full conversion of this Note. The
Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. The Borrower agrees that its issuance of
this Note constitutes full authority to its officers, agents and transfer agents
who are charged with the duty of executing and issuing shares to execute and
issue the necessary shares of Common Stock upon the conversion of this Note.

     2.6. Delivery of Conversion Shares. Shares from any such conversion will be
delivered to Holder by 2:30pm EST within 3 (three) business days of conversion
notice delivery (see 3.1) by “DWAC/FAST” electronic transfer (such date, the
“Share Delivery Date”). For example, if Holder delivers a conversion notice to
Borrower at 5:15 pm eastern time on Monday January 1st, Borrower’s transfer
agent must deliver shares to Holder’s broker via “DWAC/FAST” electronic transfer
by no later than 2:30 pm eastern time on Thursday January 4th. If those shares
are not delivered in accordance with this timeframe stated in this Section 2.6,
Holder, at any time prior to selling those shares (in whole or in part), may
rescind that particular conversion (in whole or in part) and have the conversion
amount (in whole or in part) returned to the note balance with the conversion
shares (in whole or in part) returned to the Borrower (under Holder and
Borrower’s expectation that any returned conversion amounts will tack back to
the original date of the note). The Company will make its best efforts to
deliver shares to Holder same day / next day.

2.6.1 Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder (including election to pursue its rights under this
Section 2.6 and subsections), at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief with respect to the
Borrower’s failure to timely deliver shares of Common Stock upon conversion of
the Note as required pursuant to the terms hereof.

2.6.2 Conversion Delay Penalties. Holder may assess, at its election, penalties
or liquidated damages (both referred to herein as “penalties”) as follows.

2.6.2. A. For each conversion, Borrower agrees to deliver share issuance
instructions to its transfer agent same day or next day. In the event that the
share issuance instructions are not delivered to the Borrower’s transfer agent
by the next day, a penalty of $2,000 per day will be assessed for each day until
share issuance instructions are delivered to the transfer agent ($2,000 per day
inclusive of the day of conversion); and such penalty will be added to the
principal balance of the Note (under Holder and Borrower’s expectation that any
penalty amounts will tack back to the original date of the note).

2.6.2. B. For each conversion, in the event that shares are not delivered by the
third business day (inclusive of the day of conversion), a penalty of $2,000 per
day will be assessed for each day after the third business day (inclusive of the
day of the conversion) until share delivery is made; and such penalty will be
added to the principal balance of the Note (under Holder and Borrower’s
expectation that any penalty amounts will tack back to the original date of the
note). Borrower will not be subjected to any penalties once its transfer agent
processes the shares to the DWAC system.

DOCUMENT A-02132013

--------------------------------------------------------------------------------

2.6.3 If failure to deliver Conversion Shares occurs as follows, Holder may
elect to enforce one or more of these remedies at its sole election.

2.6.3. A. In addition to any other rights available to the Holder, if the
Borrower fails to cause its transfer agent to transmit to the Holder the shares
on or before the Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or if the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the shares which the Holder
anticipated receiving upon such conversion (a “Buy-In”), then the Borrower shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions and other fees, if any)
for the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Shares that the Borrower was required to deliver
to the Holder in connection with the conversion at issue times (2) the price at
which the sell order giving rise to such purchase obligation was executed, and
(B) at the option of the Holder, either (x) reinstate the portion of the Note
and equivalent number of shares for which such conversion was not honored (in
which case such conversion shall be deemed rescinded), (y) deliver to the Holder
the number of shares of Common Stock that would have been issued had the
Borrower timely complied with its conversion and delivery obligations hereunder,
or (z) pay in cash to the Holder the amount obtained by multiplying (1) the
number of Shares that the Borrower was required to deliver to the Holder in
connection with the conversion at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed. The Holder shall
provide the Borrower written notice indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Borrower, evidence of the
amount of such loss.

2.6.3. B. If the Borrower fails for any reason to deliver to the Holder the
Shares by DWAC/FAST electronic transfer (such as by delivering a physical stock
certificate) and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Borrower written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Borrower must make the Holder whole by either of the
following options at Holder’s election:

Market Price Loss = [(VWAP on the day of conversion) x (Number of shares
receivable from the conversion)] – [(Sales price realized by Holder) x (Number
of shares receivable from the conversion)].

Option A – Pay Market Price Loss in Cash. The Borrower must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Borrower.

DOCUMENT A-02132013

--------------------------------------------------------------------------------

Option B – Add Market Price Loss to Principal Sum. The Borrower must pay the
Market Price Loss by adding the Market Price Loss to the balance of the
Principal Sum (under Holder’s and the Borrower’s expectation that any Market
Price Loss amounts will tack back to the original date of issue of this Note).

2.6.3. C. If the Borrower fails for any reason to deliver to the Holder the
Shares within 2 (two) business days of the Share Delivery Date and if the Holder
incurs a Failure to Deliver Loss, then at any time subsequent to incurring the
loss the Holder may provide the Borrower written notice indicating the amounts
payable to the Holder in respect of the Failure to Deliver Loss and the Borrower
must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
conversion) x (Number of shares receivable from the conversion)].

The Borrower must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Borrower.

     2.7. This section 2.7 intentionally left blank.

ARTICLE 3 MISCELLANEOUS

     3.1. Notices. Any notice required or permitted hereunder must be in writing
and either personally served, sent by facsimile or email transmission, or sent
by overnight courier. Notices will be deemed effectively delivered at the time
of transmission if by facsimile or email, and if by overnight courier the
business day after such notice is deposited with the courier service for
delivery.

     3.2 Subsequent Equity Sales or Agreements. The Borrower shall provide the
Holder, whenever the Holder requests at any time while this Note is outstanding,
a schedule of all issuances of Common Stock or any debt, preferred stock, right,
option, warrant or other instrument that is convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock (a “Common Stock Equivalent”) since the date of issuance of this Note,
including the applicable issuance price, or applicable reset price, exchange
price, conversion price, exercise price and other pricing terms. The term
issuances shall also include all agreements to issue, or prospectively issue
Common Stock or Common Stock Equivalents, regardless of whether the issuance
contemplated by such agreement is consummated. The Borrower shall notify the
Holder in writing of any issuances within twenty-four (24) hours of such
issuance.

     3.3. Amendment Provision. The term "Note" and all reference thereto, as
used throughout this instrument, means this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

     3.4. Assignability. The Borrower may not assign this Note. This Note will
be binding upon the Borrower and its successors, and will inure to the benefit
of the Holder and its successors and assigns, and may be assigned by the Holder
to anyone of its choosing without Borrower’s approval.

DOCUMENT A-02132013

--------------------------------------------------------------------------------

     3.5. Governing Law. This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.

     3.6. Delivery of Process by Holder To Borrower. In the event of any action
or proceeding by Holder against Borrower, and only by Holder against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Holder via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known address or to its last known attorney set forth in its most
recent SEC filing.

     3.7. No Rights as Stockholder Until Conversion. This Note does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the conversion hereof as set forth in Section 2.1. So long
as this Note is unconverted, this Note carries no voting rights and does not
convey to the Holder any “control” over the Company, as such term may be
interpreted by the SEC under the Securities Act or the Exchange Act, regardless
of whether this Note is currently convertible.

     3.8. Maximum Payments. Nothing contained herein may be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum will be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

     3.9. Attorney Fees. In the event any attorney is employed by either party
to this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

     3.10. Nonwaiver. No course of dealing or any delay or failure to exercise
any right hereunder on the part of Holder shall operate as a waiver of such
right or otherwise prejudice the Holder’s rights, powers or remedies.

     3.11. No Public Announcement. Except as required by securities law, no
public announcement may be made regarding this Note, payments, or conversions
without written permission by both Borrower and Holder.

     3.12. Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, Holder has the right to have any such
opinion provided by its counsel. Holder also has the right to have any such
opinion provided by Borrower’s counsel.

DOCUMENT A-02132013

--------------------------------------------------------------------------------

     3.13. Director’s Resolution. Once effective, Borrower will execute and
deliver to Holder a copy of a Board of Director’s resolution resolving that this
note is validly issued, paid, and effective.

     3.14. No Shorting. Holder agrees that so long as any Note from Borrower to
Holder remains outstanding, Holder will not enter into or effect any “short
sales” of the common stock or hedging transaction which establishes a net short
position with respect to the common stock of Lithium Exploration Group, Inc.
Borrower acknowledges and agrees that upon submission of conversion notice as
set forth in Section 3.1 (up to the amount of cash paid in under the Note),
Holder immediately owns the common shares described in the conversion notice and
any sale of those shares issuable under such conversion notice would not be
considered short sales.

     3.15 Previous Financings. HAGEN INVESTMENTS LTD., OR ITS TRANSFEREE, AS
LONG AS IT REMAINS A CREDITOR OF THE BORROWER UNDER ANY OF THE DEBENTURES ISSUED
BY THE BORROWER UNDER SECURITIES PURCHASE AGREEMENTS DATED JUNE 29, 2011, JULY
12, 2011, AND MARCH 28, 2012 (THE “HAGEN DEBENTURES”), SHALL REMAIN A CREDITOR
WHICH IS SENIOR TO THAT OF THE LENDER. UPON PAYMENT IN FULL OF THE HAGEN
DEBENTURES, THE LENDER SHALL BECOME SOLE SENIOR CREDITOR OF THE BORROWER. THE
BORROWER MAY NOT ISSUE ANY DEBT SECURITIES AT ANY TIME LENDER IS A CREDITOR OF
THE BORROWER WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER.

BORROWER[S]:         LITHIUM EXPLORATION GROUP, INC.         By:     Alexander
Walsh     President               LENDER/HOLDER:               JMJ Financial /
Its Principal  

[Convertible Promissory Note Signature Page]

DOCUMENT A-02132013

--------------------------------------------------------------------------------

FUNDING SCHEDULE

 * $100,000 paid to Borrower within 3 days of execution and closing of this
   agreement as payment of the Purchase Price under Securities Purchase
   Agreement SPA-02132013.
    
 * $900,000 of additional funding to the Borrower in such amounts and at such
   dates after initial closing as the Lender and the Borrower may mutually agree
   after considering such factors that include, but are not limited to, the
   success of Borrower’s exploration activities, the price and trading volume of
   Borrower’s common stock, whether the Lender remains subordinated to the
   senior lender (while Lender remains subordinated it is unlikely that the
   Lender will make any additional payments), the existence of any Event of
   Default under any agreement between the Borrower and the Lender, whether
   Borrower is in default under any other financing arrangements, and whether
   Borrower is DTC eligible.
    
 * The Borrower understands and agrees that other than the $100,000 payment
   above, any additional payments from the Lender will require the Lender’s
   mutual agreement. Lender does not guarantee that it will make any additional
   payments.
    
 * The Principal Sum of $1,110,000 on Consideration of $1 million reflects a 10%
   original issue discount (“OID”). The Principal Sum on the Note shall be
   prorated based on the amounts actually funded by Lender taking into account
   the OID, and the aggregate balance shall include the Principal Sum plus the
   Interest Rate and any other fees. For instance, the aggregate balance on the
   Note shall be $116,667 immediately after Lender funds the initial $100,000
   payment set forth above.

DOCUMENT A-02132013

--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

COMMON STOCK PURCHASE WARRANT
DOCUMENT W-02132013

LITHIUM EXPLORATION GROUP, INC.

Warrant Shares: 540,540 Initial Issue Date: February 13, 2013 Aggregate Exercise
Amount: $100,000  

     THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for
value received, JMJ Financial, its Principal, or its assigns (the “Holder”) is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to the close of business on the five
(5) year anniversary of the Initial Exercise Date (as subject to adjustment
hereunder, the “Termination Date”), to subscribe for and purchase from Lithium
Exploration Group, Inc., a Nevada corporation (the “Company”), up to 540,540
shares (as subject to adjustment herein, the “Warrant Shares”) of common stock
of the Company (the “Common Stock”). The purchase price of one share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 1.2.

ARTICLE 1 EXERCISE RIGHTS

     The Holder will have the right to exercise this Warrant to purchase shares
of Common Stock as set forth below. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement Document SPA-02132013 dated February 13, 2013 between the
Company and the Holder (the “Agreement”).

     1.1 Exercise of Warrant. Exercise of the purchase rights represented by
this Warrant may be made, in whole or in part, from and after the Initial
Exercise Date, and then at any time, by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed facsimile or emailed copy of the Notice of Exercise
form annexed hereto. Within three (3) business days following the date of
exercise as aforesaid, the Holder shall deliver the aggregate Exercise Price for
the shares specified in the applicable Notice of Exercise by wire transfer or
check drawn on a United States bank unless the cashless exercise procedure
specified in Section 1.3 below is specified in the applicable Notice of
Exercise. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise form within 24 hours of receipt of such
notice. The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

     1.2 Exercise Price. The exercise price per share of Common Stock under this
Warrant shall be $0.185 per share, subject to adjustment hereunder (the
“Exercise Price”). The aggregate exercise price is $100,000.

1

DOCUMENT W-02132013

--------------------------------------------------------------------------------

     1.3 Cashless Exercise. If at any time after the earlier of (i) the six (6)
month anniversary of the date of the Agreement and (ii) the completion of the
then-applicable holding period required by Rule 144, or any successor provision
then in effect, there is no effective Registration Statement registering, or no
current prospectus available for, the resale of the Warrant Shares by the
Holder, then this Warrant may also be exercised, in whole or in part, at such
time by means of a “cashless exercise” in which the Holder shall be entitled to
receive a number of Warrant Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

  (A) =

the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

        (B) =

the Exercise Price of this Warrant, as adjusted hereunder; and

        (X) =

the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

     1.4 Termination. On the Termination Date, if all or any portion of this
Warrant remains unexercised, the Termination Date shall be automatically
extended for two years.

     1.5 Delivery of Warrant Shares. Warrant Shares purchased hereunder will be
delivered to Holder by 2:30 pm EST within two (2) business days of Notice of
Exercise by “DWAC/FAST” electronic transfer (such date, the “Warrant Share
Delivery Date”). For example, if Holder delivers a Notice of Exercise to the
Company at 5:15 pm eastern time on Monday January 1st, the Company’s transfer
agent must deliver shares to Holder’s broker via “DWAC/FAST” electronic transfer
by no later than 2:30 pm eastern time on Wednesday January 3rd. The Warrant
Shares shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date of delivery of the Notice of
Exercise. Holder may assess penalties or liquidated damages (both referred to
herein as “penalties”) as follows. For each exercise, in the event that shares
are not delivered by the third business day (inclusive of the day of exercise),
the Company shall pay the Holder in cash a penalty of $2,000 per day for each
day after the third business day (inclusive of the day of exercise) until share
delivery is made. The Company will not be subject to any penalties once its
transfer agent correctly processes the shares to the DWAC system. The Company
will make its best efforts to deliver the Warrant Shares to the Holder the same
day or next day.

     1.6 Delivery of Warrant. The Holder shall not be required to physically
surrender this Warrant to the Company. If the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
this Warrant shall automatically be cancelled without the need to surrender the
Warrant to the Company for cancellation. If this Warrant shall have been
exercised in part, the Company shall, at the request of Holder and upon
surrender of this Warrant, at the time of delivery of the Warrant Shares,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant and, for
purposes of Rule 144, shall tack back to the original date of this Warrant.

     1.7 Warrant Exercise Rescission Rights. For any reason in Holder’s sole
discretion, including if the Warrant Shares are not delivered by DWAC/FAST
electronic transfer or in accordance with the timeframe stated in Section 1.5,
or for any other reason, Holder may, at any time prior to selling those Warrant
Shares rescind such exercise, in whole or in part, in which case the Company
must, within three (3) days of receipt of notice from the Holder, repay to the
Holder the portion of the exercise price so rescinded and reinstate the portion
of the Warrant and equivalent number of Warrant Shares for which the exercise
was rescinded and, for purposes of Rule 144, such reinstated portion of the
Warrant and the Warrant Shares shall tack back to the original date of this
Warrant. If Warrant Shares were issued to Holder prior to Holder’s rescission
notice, upon return of payment from the Company, Holder will, within three (3)
days of receipt of payment, commence procedures to return the Warrant Shares to
the Company.

2

DOCUMENT W-02132013

--------------------------------------------------------------------------------

     1.8 Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder the Warrant
Shares on or before the Warrant Share Delivery Date, and if after such date the
Holder is required by its broker to purchase (in an open market transaction or
otherwise) or the Holder’s brokerage firm otherwise purchases, shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
which the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions and other fees,
if any) for the shares of Common Stock so purchased exceeds (y) the amount
obtained by multiplying (1) the number of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed, and (B) at the option of the Holder, either (x) reinstate the
portion of the Warrant and equivalent number of Warrant Shares for which such
exercise was not honored (in which case such exercise shall be deemed
rescinded), (y) deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder, or (z) pay in cash to the Holder the amount
obtained by multiplying (1) the number of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss.

     1.9 Make-Whole for Market Loss after Exercise. At the Holder’s election, if
the Company fails for any reason to deliver to the Holder the Warrant Shares by
DWAC/FAST electronic transfer (such as by delivering a physical certificate) and
if the Holder incurs a Market Price Loss, then at any time subsequent to
incurring the loss the Holder may provide the Company written notice indicating
the amounts payable to the Holder in respect of the Market Price Loss and the
Company must make the Holder whole as follows:

Market Price Loss = [(High trade price on the day of exercise) x (Number of
Warrant Shares)] – [(Sales price realized by Holder) x (Number of Warrant
Shares)]

The Company must pay the Market Price Loss by cash payment, and any such cash
payment must be made by the third business day from the time of the Holder’s
written notice to the Company.

     1.10 Make-Whole for Failure to Deliver Loss. At the Holder’s election, if
the Company fails for any reason to deliver to the Holder the Warrant Shares by
the Warrant Share Delivery Date and if the Holder incurs a Failure to Deliver
Loss, then at any time the Holder may provide the Company written notice
indicating the amounts payable to the Holder in respect of the Failure to
Deliver Loss and the Company must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of Warrant Shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

     1.11 Choice of Remedies. Nothing herein, including, but not limited to,
Holder’s electing to pursue its rights under Sections 1.9 or 1.10 of this
Warrant, shall limit a Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

     1.12 Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such shares, all of which taxes and
expenses shall be paid by the Company, and such Warrant Shares shall be issued
in the name of the Holder or in such name or names as may be directed by the
Holder. The Company shall pay all transfer agent fees required for same-day
processing of any Notice of Exercise.

     1.13 Holder’s Exercise Limitations. Unless otherwise agreed in writing by
both the Company and the Holder, at no time will the Holder exercise any amount
of this Warrant to purchase Common Stock that would result in the Holder owning
more than 4.99% of the Common Stock outstanding of the Company (the “Beneficial
Ownership Limitation”). Upon the written or oral request of Holder, the Company
shall within twenty-four (24) hours confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding.

3

DOCUMENT W-02132013

--------------------------------------------------------------------------------

ARTICLE 2 ADJUSTMENTS

     2.1 Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 2.1 shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

     2.2 Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock or any security entitling the
holder thereof (including sales or grants to the Holder) to acquire Common
Stock, including, without limitation, any debt, preferred stock, right, option,
warrant or other instrument that is convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock (a “Common Stock Equivalent”), at an effective price per share less than
the Exercise Price then in effect (such lower price, the “Base Share Price” and
such issuances collectively, a “Dilutive Issuance”) (it being understood and
agreed that if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is less than the Exercise Price, such issuance
shall be deemed to have occurred for less than the Exercise Price on such date
of the Dilutive Issuance at such effective price regardless of whether such
holder has received or ever receives shares at such effective price), then
simultaneously with the consummation of each Dilutive Issuance the Exercise
Price shall be reduced and only reduced to equal the Base Share Price and
consequently the number of Warrant Shares issuable hereunder shall be increased
such that the Aggregate Exercise Amount hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the Aggregate Exercise Amount
prior to such adjustment. Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued. The Company shall notify the
Holder, in writing, no later than the business day following the issuance or
deemed issuance of any Common Stock or Common Stock Equivalents subject to this
Section 2.2, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms (such
notice, the “Dilutive Issuance Notice”). In addition, the Company shall provide
the Holder, whenever the Holder requests at any time while this Warrant is
outstanding, a schedule of all issuances of Common Stock or Common Stock
Equivalents since the date of the Agreement, including the applicable issuance
price, or applicable reset price, exchange price, conversion price, exercise
price and other pricing terms. The term issuances shall also include all
agreements to issue, or prospectively issue Common Stock or Common Stock
Equivalents, regardless of whether the issuance contemplated by such agreement
is consummated. The Company shall notify the Holder in writing of any issuances
within twenty-four (24) hours of such issuance. For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 2.2, upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Warrant Shares based upon the Base Share Price
regardless of whether the Holder accurately refers to the Base Share Price in
the Notice of Exercise. If the Company enters into a Variable Rate Transaction,
the Company shall be deemed to have issued Common Stock or Common Stock
Equivalents at the lowest possible conversion or exercise price at which such
securities may be converted or exercised. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.

4

DOCUMENT W-02132013

--------------------------------------------------------------------------------

     2.3 This Section 2.3 intentionally left blank.

     2.4 Pro Rata Distributions. If the Company, at any time while this Warrant
is outstanding, shall distribute to all holders of Common Stock (and not to the
Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 2.3), then in each such
case the Exercise Price shall be adjusted by multiplying the Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors in
good faith. In either case the adjustments shall be described in a statement
provided to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.

     2.5 Notice to Holder. Whenever the Exercise Price is adjusted pursuant to
any provision of this Article 2, the Company shall promptly notify the Holder
(by written notice) setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant Shares and setting forth a
brief statement of the facts requiring such adjustment.

ARTICLE 3 COMPANY COVENANTS

     3.1 Reservation of Shares. As set forth in Section 2.2 of document
SPA-02132013, as of the issuance date of this Warrant and for the remaining
period during which the Warrant is exercisable, the Company will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Warrant Shares upon the full exercise of this
Warrant. The Company represents that upon issuance, such Warrant Shares will be
duly and validly issued, fully paid and non-assessable. The Company agrees that
its issuance of this Warrant constitutes full authority to its officers, agents
and transfer agents who are charged with the duty of executing and issuing
shares to execute and issue the necessary Warrant Shares upon the exercise of
this Warrant. No further approval or authority of the stockholders of the Board
of Directors of the Company is required for the issuance of the Warrant Shares.

     3.2 No Adverse Actions. Except and to the extent as waived or consented to
by the Holder, the Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (i) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (ii) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable Warrant Shares upon the exercise
of this Warrant and (iii) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Warrant.

ARTICLE 4 MISCELLANEOUS

     4.1 Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

5

DOCUMENT W-02132013

--------------------------------------------------------------------------------

     4.2 Transferability. Subject to compliance with any applicable securities
laws, this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, by a written
assignment of this Warrant duly executed by the Holder or its agent or attorney.
If necessary to obtain a new warrant for any assignee, the Company, upon
surrender of this Warrant, shall execute and deliver a new Warrant or Warrants
in the name of the assignee or assignees, as applicable, and in the denomination
or denominations specified in such instrument of assignment, and shall issue to
the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, and such new Warrants, for purposes of Rule 144, shall tack back to
the original date of this Warrant. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

     4.3 Assignability. The Company may not assign this Warrant. This Warrant
will be binding upon the Company and its successors, and will inure to the
benefit of the Holder and its successors and assigns, and may be assigned by the
Holder to anyone of its choosing without the Company’s approval.

     4.4 Notices. Any notice required or permitted hereunder must be in writing
and either personally served, sent by facsimile or email transmission, or sent
by overnight courier. Notices will be deemed effectively delivered at the time
of transmission if by facsimile or email, and if by overnight courier the
business day after such notice is deposited with the courier service for
delivery.

     4.5 Governing Law. This Warrant will be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Warrant shall
be brought only in the state courts of Florida or in the federal courts located
in Miami-Dade County, in the State of Florida. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

     4.6 Delivery of Process by Holder to the Company. In the event of any
action or proceeding by Holder against the Company, and only by Holder against
the Company, service of copies of summons and/or complaint and/or any other
process which may be served in any such action or proceeding may be made by
Holder via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Company at its last known address or to its last known attorney
set forth in its most recent SEC filing.

     4.7 No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 1.1. So long as
this Warrant is unexercised, this Warrant carries no voting rights and does not
convey to the Holder any “control” over the Company, as such term may be
interpreted by the SEC under the Securities Act or the Exchange Act, regardless
of whether the price of the Company’s Common Stock exceeds the Exercise Price.

     4.8 Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

     4.9 Attorney Fees. In the event any attorney is employed by either party to
this Warrant with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Warrant or because
of an alleged dispute, breach, default or misrepresentation in connection with
any of the provisions of this Warrant, the prevailing party in such proceeding
will be entitled to recover from the other party reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

6

DOCUMENT W-02132013

--------------------------------------------------------------------------------

     4.10 Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Warrant, Holder has the right to have any such
opinion provided by its counsel. Holder also has the right to have any such
opinion provided by the Company’s counsel.

     4.11 Nonwaiver. No course of dealing or any delay or failure to exercise
any right hereunder on the part of Holder shall operate as a waiver of such
right or otherwise prejudice the Holder’s rights, powers or remedies.

     4.12 Amendment Provision. The term “Warrant” and all references thereto, as
used throughout this instrument, means this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

     4.13 No Shorting. Holder agrees that so long as this Warrant remains
unexercised in whole or in part, Holder will not enter into or effect any “short
sale” of the common stock or hedging transaction which establishes a net short
position with respect to the common stock of the Company. The Company
acknowledges and agrees that as of the date of delivery to the Company of a
fully and accurately completed Notice of Exercise, Holder immediately owns the
common shares described in the Notice of Exercise and any sale of those shares
issuable under such Notice of Exercise would not be considered short sales.

* * *

7

DOCUMENT W-02132013

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its officer thereunto duly authorized as of the date first above indicated.

  LITHIUM EXPLORATION GROUP, INC.                     By:     Alexander Walsh  
  President               HOLDER:               JMJ Financial / Its Principal

8

DOCUMENT W-02132013

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: LITHIUM EXPLORATION GROUP, INC.

     (1) The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

     (2) Payment shall take the form of (check applicable box):

[   ] in lawful money of the United States; or

[   ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1.3, to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1.3.

     (3) Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

_______________________________


The Warrant Shares shall be delivered to the following DWAC Account Number:

_______________________________

_______________________________

_______________________________


     (4) Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

[SIGNATURE OF HOLDER]

Name:     Date:    


--------------------------------------------------------------------------------

Additional Default Provisions

Default. The following are Events of Default under the Note, the Warrant, and
any other document related to the transactions contemplated by Securities
Purchase Agreement Document SPA-02132013: (i) the Borrower shall fail to pay any
principal under the Note when due and payable (or payable by conversion)
thereunder; or (ii) the Borrower shall fail to pay any interest or any other
amount under the Note when due and payable (or payable by conversion)
thereunder; or (iii) the Borrower shall fail to pay any amount under the Warrant
when due and payable (or payable upon exercise) thereunder; or (iv) the Company
shall fail to honor its obligations under the Securities Purchase Agreement, any
other document related to the Securities Purchase Agreement; or any other
written agreement between the Company and the Purchaser; or (v) any
representation of the Company under Representations and Warranties Agreement
Document RW-02132013 was untrue at the time it was made or the Company shall
fail to honor any warranty made by the Company under such Representations and
Warranties Agreement; or (vi) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets; or (vii)
the Borrower shall become insolvent or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; or (viii) the Borrower shall make a general
assignment for the benefit of creditors; or (ix) the Borrower shall file a
petition for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (x) an involuntary proceeding shall be commenced or filed against
the Borrower; or (xi) the Borrower shall lose its ability to electronically
transfer shares by “DWAC/FAST” transfer and such loss is not cured within 30
days; or (xii) the Borrower shall lose its status as “DTC Eligible”; or the
Borrower’s stockholders shall lose the ability to deposit (either electronically
or by physical certificates, or otherwise) shares into the DTC System and such
loss is not cured within 30 days; or (xiii) the Borrower shall become late or
delinquent in its filing requirements (a filing before the expiration of a valid
extension of time to file is not delinquent) as a fully-reporting issuer
registered with the Securities & Exchange Commission.

COMPANY / BORROWER:         LITHIUM EXPLORATION GROUP, INC.               By:  
  Alexander Walsh     President               LENDER/HOLDER:               JMJ
Financial / Its Principal  

DOCUMENT D-02132013

--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES AGREEMENT
DOCUMENT RW-02132013

     These Representations and Warranties apply to the Securities Purchase
Agreement Document SPA-02132013 (the “Agreement”) dated as of February 13, 2013,
between Lithium Exploration Group, Inc., a Nevada corporation (the “Company”)
and JMJ Financial (the “Purchaser”). All capitalized terms not otherwise defined
herein shall have the meanings given such terms in the Agreement.

     The Company represents and warrants to the Purchaser, as of the date of the
Agreement (unless otherwise stated), as follows:

     1) Authorized Capital Stock. The Company has 500,000,000 authorized shares
of common stock and 100,000,000 authorized preferred shares. There are
40,398,213 shares of common stock issued and outstanding and no preferred shares
outstanding. The Company has options to purchase 2,000,000 common shares
outstanding. The Company has reserved for other parties from its authorized
shares of common stock 2,000,000 shares in respect of options and 15,000,000 for
its convertible debentures. As set forth above, the total number of authorized
shares reserved for other parties is 17,000,000, there are 40,398,213 shares
issued and outstanding, and there are therefore 442,601,787 authorized shares
that are available for issuance or reservation, and the Company will reserve a
sufficient number of shares for Purchaser as set forth in Section 2.2 of
Document SPA-02132013. Except for customary adjustments as a result of stock
dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security (other
than the Note and the Warrant) issued by the Company (or in any agreement
providing rights to security holders). The issuance and sale of the Note and the
Warrant pursuant to the Agreement will not give rise to any preemptive rights or
rights of first refusal, co-sale rights or any other similar rights on behalf of
any person or result in the triggering of any anti-dilution or other similar
rights.

     2) No Conflicts. The execution, delivery and performance by the Company of
the Agreement, the Note, and the Warrant, the issuance and sale of the
Securities, and the consummation by the Company of the transactions contemplated
thereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any of its subsidiaries’ certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Company or any of its subsidiaries, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or subsidiary debt or otherwise)
or other understanding to which the Company or any of its subsidiaries is a
party or by which any property or asset of the Company or any of its
subsidiaries is bound or affected, except where the Company has obtained a
waiver specifically permitting the Company to enter into the Agreement and such
waiver is attached hereto as Exhibit A, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
any subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a subsidiary
is bound or affected.

     3) No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries has entered into, as of the date hereof, nor shall the Company or
any of its subsidiaries, on or after the date of the Agreement, enter into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Purchaser in the Agreement, the Note, or the Warrant
or that otherwise conflicts with the provisions of the Agreement, the Note, or
the Warrant.

     4) DWAC/DTC. The Company is currently able to electronically transfer
shares via DWAC/FAST electronic transfer system. The shares of common stock of
the Company are DTC eligible.

     5) Transfer Agent. The name and address of the Company’s transfer agent is
VStock Transfer, LLC, 77 Spruce Street, Suite 201, Cedarhurst, NY 11516, email:
info@vstocktransfer.com, phone: 212-828-8436. The Company will not issue stop
transfer instructions to the transfer agent regarding any shares of common stock
of the Company issued to the Purchaser.

1

DOCUMENT RW-02132013

--------------------------------------------------------------------------------

     6) Other Registration Rights. No person has any right to cause the Company
to effect the registration under the Securities Act of 1933, as amended, of any
securities of the Company or any of its subsidiaries.

     7) This Section 7 intentionally left blank.

     8) SEC Documents. The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
for the last two years pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (the “SEC Documents”). As
of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents. As of their
respective filing dates, the SEC Documents, taken as a whole, did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

     9) No Material Change. Since the date of the last Form 10-Q filed by the
Company with the SEC on November 14, 2012, (i) neither the Company nor any of
its subsidiaries has incurred any material liabilities or obligations, indirect,
or contingent, or entered into any material verbal or written agreement or other
transaction which is not in the ordinary course of business or which could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) neither the Company nor any of its subsidiaries has altered
its method of accounting; (iii) neither the Company nor any of its subsidiaries
has sustained any material loss or interference with its respective businesses
or properties from fire, flood, windstorm, accident or other calamity not
covered by insurance; (iv) the Company has not paid or declared any dividends or
other distributions with respect to its capital stock; (v) there has not been
any change in the capital stock of the Company, other than the sale of the
Securities under the Agreement and shares or options issued pursuant to employee
equity incentive plans or purchase plans approved by the Company’s Board of
Directors, or indebtedness material to the Company (other than in the ordinary
course of business); and (vi) there has not been any material adverse change in
the condition (financial or otherwise), assets, properties, business, prospects
or results of operations of the Company. The Company does not have pending
before the SEC any request for confidential treatment of information.

     10) Transfer Taxes. All stock transfer fees or other taxes (other than
income taxes) which are required to be paid in connection with the sale and
transfer of the Securities or the conversion of the Notes or exercise of the
Warrants will be, or, when the liability arises, will have been, fully paid or
provided for by the Company and all laws imposing such fees and/or taxes will be
or will have been fully complied with.

     11) Other Financings. Except as disclosed in the SEC documents, the Company
has not engaged in any financing transaction in which the Company has issued
securities, and does not currently have outstanding any securities, with either
(i) a conversion price more favorable to the holder than the conversion price
set forth in the Note, or (ii) an exercise price more favorable to the holder
than the exercise price set forth in the Warrant.

     12) Use of proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder for working capital, capital expenditures, and
operating expenses.

     13) Litigation. There is no action, suit, inquiry, notice of violation,
default, proceeding or investigation existing, pending or, to the knowledge of
the Company, threatened against or affecting the Company, any of its
subsidiaries or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”). Neither
the Company nor any of its subsidiaries, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.

     14) Law. There has not been, and to the knowledge of the Company, there is
not pending or contemplated, any inquiry or investigation by the SEC, any state
securities regulator, the U.S. Department of Justice, or any state, Federal or
non-US regulatory authority targeted at the Company or any current or former
director or officer of the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any of its subsidiaries under the Exchange Act or the Securities
Act.

2

DOCUMENT RW-02132013

--------------------------------------------------------------------------------

     15) No Bankruptcy. The Company has no knowledge of any facts or
circumstances that lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the effective date of the Agreement.

     16) No Reverse Split. From the date hereof until the twelve (12) month
anniversary of the effective date of the Agreement, the Company shall not
undertake a reverse or forward stock split or reclassification of the Company’s
common stock without the prior written consent of the Purchaser.

     17) Conversion and Exercise. By entering into the Agreement, the Company
agrees to take responsibility and accountability for the conversion terms of the
Note and the exercise terms of the Warrant, and to honor the conversion and
exercise terms as set forth in the Note and the Warrant.

     18) Participation in Future Financings. From the date hereof until the
twelve (12) month anniversary of the effective date of the Agreement, upon any
issuance by the Company or any of its subsidiaries of any security for cash
consideration (a “Subsequent Financing”), the Purchaser shall have the right to
participate in the Subsequent Financing in a matching amount up to 100% of the
Subsequent Financing on the same terms, conditions and price as provided for in
the Subsequent Financing.

     19) Terms of Future Financings. So long as any Note or Warrant is
outstanding, upon any issuance by the Company or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Purchaser in the Agreement or the related transaction documents, then the
Company shall notify the Purchaser of such additional or more favorable term and
such term, at Purchaser’s option, shall become a part of the transaction
documents with the Purchaser. The types of terms contained in another security
that may be more favorable to the holder of such security include, but are not
limited to, terms addressing conversion discounts, conversion lookback periods,
actual conversion price, interest rates, original issue discounts, and warrant
coverage.

     20) Subsequent Equity Sales or Agreements. The Company shall provide the
Purchaser, whenever the Purchaser requests at any time while the Note or Warrant
is outstanding, a schedule of all issuances of Common Stock or any debt,
preferred stock, right, option, warrant or other instrument that is convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock (a “Common Stock Equivalent”) since the date of
the Agreement, including the applicable issuance price, or applicable reset
price, exchange price, conversion price, exercise price and other pricing terms.
The term issuances shall also include all agreements to issue, or prospectively
issue Common Stock or Common Stock Equivalents, regardless of whether the
issuance contemplated by such agreement is consummated. The Company shall notify
the Purchaser in writing of any issuances within twenty-four (24) hours of such
issuance.

     21) Previous Financings. HAGEN INVESTMENTS LTD., OR ITS TRANSFEREE, AS LONG
AS IT REMAINS A CREDITOR OF THE COMPANY UNDER ANY OF THE DEBENTURES ISSUED BY
THE COMPANY UNDER SECURITIES PURCHASE AGREEMENTS DATED JUNE 29, 2011, JULY 12,
2011, AND MARCH 28, 2012 (THE “HAGEN DEBENTURES”), SHALL REMAIN A CREDITOR WHICH
IS SENIOR TO THAT OF THE PURCHASER. UPON PAYMENT IN FULL OF THE HAGEN
DEBENTURES, THE PURCHASER SHALL BECOME SOLE SENIOR CREDITOR OF THE COMPANY. THE
COMPANY MAY NOT ISSUE ANY DEBT SECURITIES AT ANY TIME THE PURCHASER IS A
CREDITOR OF THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER.

* * *

3

DOCUMENT RW-02132013

--------------------------------------------------------------------------------


  COMPANY:         LITHIUM EXPLORATION GROUP, INC.               By:    
Alexander Walsh     President               PURCHASER:               JMJ
Financial / Its Principal

[Representations and Warranties Agreement Signature Page]

4

DOCUMENT RW-02132013

--------------------------------------------------------------------------------

ADDITIONAL REPRESENTATIONS AND WARRANTIES AGREEMENT
DOCUMENT RW-02132013-ADDITIONAL

     These Representations and Warranties apply to the Securities Purchase
Agreement Document SPA-02132013 (the “Agreement”) dated as of February 13, 2013,
between Lithium Exploration Group, Inc., a Nevada corporation (the “Company”)
and JMJ Financial (the “Purchaser”). All capitalized terms not otherwise defined
herein shall have the meanings given such terms in the Agreement.

     The Company represents and warrants to the Purchaser, as of the date of the
Agreement (unless otherwise stated), as follows:

     1) Hagen. The Company entered into Securities Purchase Agreements with
Hagen Investments Ltd. (“Hagen”) on June 29, 2011 for $1,000,000 (the “June
SPA”), July 12, 2011 for $500,000 (the “July SPA”), and March 28, 2012 for
$1,680,000 (the “March SPA”), and the Company issued debentures and warrants to
Hagen pursuant to the terms of such Securities Purchase Agreements (such
Securities Purchase Agreements, debentures, and warrants, together with any
other agreement or document related thereto, the “Hagen Transaction Documents”).

     2) Transfer. Hagen transferred to JDF Capital all of its rights under the
March SPA, including, but not limited to, the related debenture and warrants.
Hagen also transferred to JDF Capital all of the warrants Hagen received from
the Company under the June SPA and the July SPA.

     3) Outstanding Securities. The debentures the Company issued under the June
SPA and the July SPA have been paid in full and have been retired or otherwise
extinguished. Hagen no longer owns any securities issued under the Hagen
Transaction Documents.

     4) Consent. The Company is not required to obtain the consent of Hagen in
order to enter into or perform its obligations under the Agreement or any other
document or agreement related to the Agreement. The only consent required for
the Company to enter into and perform its obligations under the Agreement and
any other document or agreement related to the Agreement is the consent of JDF
Capital. The consent the Company obtained from JDF Capital and delivered to the
Purchaser is sufficient to enable the Company to enter into and perform its
obligations under the Agreement and all other documents and agreements related
to the Agreement.

  COMPANY:         LITHIUM EXPLORATION GROUP, INC.               By:    
Alexander Walsh     President               PURCHASER:               JMJ
Financial / Its Principal

1

DOCUMENT RW-02132013-ADDITIONAL

--------------------------------------------------------------------------------